DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 December 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (PG Pub 20120007927).
Considering claim 1, Nakayama (Figures 15A) teaches a piezoelectric device comprising: a sintered body having: a piezoelectric ceramic base body (30 + paragraphs 0133-0135) with first and second principal surfaces; a first conductor (40 + paragraph 0133) on the first principal surface, the first conductor including a plurality of conductive films having a predetermined pattern (440 + 442 + paragraph 0133); a second conductor (20 + paragraphs 0133-0135) on the second principal surface; an insulating 
Considering claim 2, Nakayama (Figures 15A) teaches wherein the insulating film has a Young’s modulus equal to or less than that of the conductive films (paragraph 0083).
Considering claim 3, Nakayama teaches wherein (ts/tm)^3 < Em/Es where ts is an average thickness of the insulating film, tm is an average thickness of the conductive films, Es is a Young’s modulus of the insulating film, and Em is a Young’s modulus of the plurality of conductive films (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering 4, Nakayama teaches wherein (ts/tm)^3 < Em/Es, where ts is an average thickness of the insulating film, tm is an average thickness of the conductive films, Es is a Young’s modulus of the insulating film, and Em is a Young’s modulus of the plurality of conductive films (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 5, Nakayama teaches wherein the piezoelectric ceramic base body has an average thickness of 90 microns or less (paragraph 0073).
Considering claim 6, Kakayama teaches wherein the piezoelectric ceramic base body has an average thickness of 4 microns to 90 microns (paragraph 0073).
Considering claim 7, Kakayama (Figure 2) teaches wherein the piezoelectric ceramic base body has a multilayer structure including an internal conductor (42 + paragraph 0085).
Considering claim 8, Kakayama (Figure 15A) teaches wherein the insulating film contains an organic compound as a main component (60 + paragraph 0083).
Considering claim 9, Kakayama (Figure 15A) teaches wherein the piezoelectric ceramic base body contains a perovskite-type compound containing at least niobium and an alkali metal element (30 + paragraph 0075).
Considering claim 10, Kakayama (Figure 15A) teaches wherein the first conductor and the second conductor contain a non-precious metal material (40 + paragraph 0078 + nickel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (PG Pub 20120007927).
Considering claim 11, Nakayama teaches the electrode each of which being respectively disposed on the portion.  However, Nakayama does not explicitly teach a plurality of electrode layers It would have been obvious to one having ordinary skill in the art at the time the invention was made to, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/BRYAN P GORDON/Primary Examiner, Art Unit 2837